Citation Nr: 1532999	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  06-33 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the left shoulder status post rotator cuff repair prior to May 23 2006 and in excess of 20 percent thereafter.   

2.  Entitlement to an increased disability rating in excess of 30 percent for cervical spondylosis.

3.  Entitlement to service connection for a right shoulder condition, claimed as tendonitis.

4.  Entitlement to service connection for a right knee disability, claimed as sprain.  

5. Entitlement to a total disability rating based upon individual unemployability prior to November 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to November 1982, from September 1986 to December 1986 and from January 2004 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded this matter for additional development in August 2011.  The development ordered in the remand included obtaining VA examinations of the right shoulder and right knee.

A September 2013 rating decision granted entitlement to TDIU from November 1, 2007.  The issue of entitlement to TDIU prior to November 1, 2007 remains pending.  

The issues of an increased rating for cervical spondylosis, service connection for a right shoulder disability, service connection for a right knee disability and entitlement to TDIU prior to November 1, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 23, 2006, the Veteran's left shoulder disability was manifested by pain and weakness and normal range of motion of the left shoulder.  

2.  From May 23, 2006, the Veteran's left shoulder disability was manifested by pain and weakness and by abduction of the left arm no worse than 90 degrees.   


CONCLUSIONS OF LAW

1.  Prior to May 23, 2006, the criteria for a rating in excess of 10 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes (DC's) 5010, 5201 (2014).

2.  From May 23, 2006, the criteria for a rating in excess of 20 percent for the Veteran's left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes (DC's) 5010, 5201 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO initially provided the Veteran with VCAA notice in May 2008 which informed him of the evidence required to substantiate his increased rating claim.  The May 2008 letter fulfilled the requirements of Vazquez.  The May 2008 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

Although the May 2008 notice was provided after the initial adjudication of the Veteran's increased rating claim, the claim was readjudicated in the May 2010 statement of the case, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's increased rating claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had VA examinations of his left shoulder in November 2004, May 2006, December 2010 and September 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations. The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's left shoulder disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions regarding the history of the Veteran's left shoulder disability and the severity of his symptoms.   The VLJ also sought to identify any pertinent evidence regarding the disability not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Degenerative Arthritis of the Left Shoulder

A February 2005 rating decision granted service connection for degenerative arthritis of the left shoulder and assigned a 10 percent rating from July 2004.  A claim for an increased rating was received in November 2005.  An April 2007 rating decision granted a 20 percent rating from May 23, 2006.  

The Veteran's left shoulder disability is rated according to Diagnostic Codes 5201 and 5010.  
Diagnostic Code 5201 provides that limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity and 20 percent rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Veteran is right-handed; therefore, the criteria for the minor extremity are applicable.   

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Normal shoulder motion is from 0 to 180 degrees of forward elevation (flexion), from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

Service treatment records reflect treatment of the left shoulder.  The records show that the Veteran had rotator cuff repair in August 2003.  He was cleared for regular duty in December 2003.  The Veteran reported left shoulder pain in March 2004 and in April 2004.  In April 2004, the Veteran reported pain in the left anterior shoulder.  He reported swelling and stiffness of the shoulder joint.  On examination, the examiner indicated that the shoulder lacked active motion with abduction, forward flexion and external rotation.  

Upon VA examination in November 2004, the Veteran reported that he had a rotator cuff repair in 2003.  He reported that he had a sprain in 2004 and subsequent tear on MRI in 2004.  He had injections and physical therapy.  He was currently not on any other treatment.  The Veteran reported that he did not have pain at the time of the examination, but he did occasionally have pain and stiffness intermittently.  He did not have braces or assistive devices.  The Veteran reported difficulty with overhead activities to some extent.  

Upon physical examination, inspection of the shoulders showed no erythema, no inflammation, some tenderness on palpation over the left A/C joint and pain with movement.  The range of motion was within normal limits, with no change on repetition.  

The Veteran had a VA examination in May 2006.  The examiner noted tenderness all around both shoulders and mostly on the anterior, posterior and top of the shoulder area.  There was pain with movement.  On physical examination, the Veteran had active flexion to 110 degrees and passive motion to 150 degrees.  He had extension to 45 degrees.  He had abduction to 90 degrees, both active and passive.  The movements were painful toward the end of the movement, and he could not move further because of pain.  He had adduction to 35 degrees, external rotation to 35 degrees and internal rotation to 35 degrees.  

Upon VA examination in December 2010, the Veteran reported a gradual increase in pain and weakness of his shoulder since surgery to repair a torn rotator cuff in 2007.  Examination of the left shoulder showed forward flexion to 120 degrees, abduction to 170 degrees, external rotation to 60 degrees and internal rotation to 80 degrees.  There was mild tenderness to palpation of the sub acromion region.  The examiner indicated that the range of motion was limited by pain, fear of injury and poor effort.  

The Veteran had a VA examination in September 2011.  The examination noted flexion to 130 degrees with objective evidence of painful motion at 130 degrees.  He had abduction to 130 degrees.  The Veteran was able to perform repetitive motion testing.  Repetitive motion testing of the left shoulder showed flexion to 130 degrees.  The examiner indicated that the Veteran did not have additional limitation of motion with repetitive use.  

The examiner indicated that there was functional loss and functional impairment of the shoulder, including pain on movement of the shoulder.  The Veteran had 5/5 muscle strength and shoulder forward flexion.  Ankylosis of the shoulder was not present.  The Veteran had positive tests for rotator cuff conditions.  There was no history of mechanical symptoms such as clicking or catching.  There was no history of recurrent dislocation of the shoulder.  The Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  Tenderness on palpation of the AC joint was noted.  There was no history of a total joint replacement.    The examiner indicated that residual signs and symptoms due to shoulder surgery included limitation of motion and pain when trying to reach overhead.  

With respect to functional limitation, the Veteran reported that his activities had become limited over the years, especially trying to lift his shoulders over his head.  He reported that he could not carry more than 10 ounces, as overdoing it precipitated pulls and twinges.  

The evidence prior to May 23, 2006 reflects that the Veteran's left shoulder disability was manifested by tenderness and painful motion of the left shoulder.  The evidence during this period indicates that the Veteran had normal range of motion of the left shoulder.  The criteria for a 20 percent rating were not met during the period prior to May 23, 2006, as the severity of the Veteran's left shoulder disability did not more nearly approximate approximate limitation of motion of the arm midway between the side and shoulder level. 

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  The range of motion findings for the period prior to May 2006 do not more nearly approximate the criteria for a rating in excess of 20 percent, as there are no findings of motion limited to shoulder level due to pain.  As such, during the period prior to May 2006, the Board finds that a higher rating is not warranted under the DeLuca criteria and section 4.59.  See DeLuca, 8 Vet. App. at 206 -07; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evidence for the period from May 23, 2006 reflects left shoulder abduction of 90 degrees or greater.  In this regard, the Veteran had abduction of the shoulder of 90 degrees in May 2006, 170 degrees in December 2010 and 130 degrees in September 2011.  The Board finds that the criteria for a rating in excess of 20 percent were not met during the period from May 23, 2006, as the evidence does not show limitation of motion of the arm to 25 degrees from the side.  Even considering painful motion, the Veteran's left shoulder disability does not more nearly approximate limitation of motion to 25 degrees from the side.  Therefore, a rating higher than 20 percent is not warranted under DC 5201 or with consideration of the left shoulder disability under 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.

The Board has considered whether any other diagnostic codes pertaining to the shoulder are applicable.  In this regard, DC 5200 pertains to ankylosis of the scapulohumeral articulation, DC 5202 pertains to impairment of the humerus, and DC 5203 pertains to impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a. As there is no evidence showing that any of these conditions have been present during the appeal period, a higher rating is not assignable under those provisions. 

For the reasons set forth above, the Board concludes that there is a preponderance of the evidence against the claim for an initial rating in excess of 10 percent prior to May 23, 2006 and in excess of 20 percent thereafter.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  Here, the Board finds that the rating criteria contemplate the Veteran's service-connected left shoulder disability.  The evidence shows that the Veteran's left shoulder disability is manifested by limited motion, pain, weakness and stiffness.  These symptoms and functional limitations are contemplated by Diagnostic Code 5201 and sections 4.40, 4.45, and 4.59 of the regulations.  See 38 C.F.R. § 4.71a. 

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was granted entitlement to a TDIU from November 1, 2007.  The issue of a TDIU prior to November 1, 2007, is further discussed below.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating in excess of 10 percent for degenerative arthritis of the left shoulder status post rotator cuff repair prior to May 23, 2006 and in excess of 20 percent thereafter is denied.


REMAND

Additional development is necessary with regard to the Veteran's claims for a higher initial rating for cervical spondylosis, service connection for a right shoulder condition, service connection for a right knee disability and entitlement to a TDIU prior to November 1, 2007.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initial Rating for Cervical Spondylosis

The Veteran most recently had a VA examination of his cervical spine in December 2010.  The VA examiner noted a range of motion of the cervical spine of 20 degrees after three repetitions.  The examiner noted that the Veteran's range of motion was additionally limited by pain; however the examiner did not describe the additional limitation of motion of the cervical spine in terms of degrees.  Because the examiner did not indicate at what point the Veteran had pain on range of motion, the examination report is inadequate for rating purposes, and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate). 

Service Connection for a Right Shoulder Condition

The Veteran claims service connection for a right shoulder disability on both a direct and secondary basis.  He asserts that he fell and injured his right shoulder during service in Iraq.  He also asserts that a current right shoulder disability is either proximately due to, or aggravated by, his service-connected degenerative arthritis of the left shoulder.  

In August 2011, the Board remanded this claim to obtain a nexus opinion.  The examiner was requested to address service connection on both a direct and secondary basis.  The Veteran had a VA examination in September 2011.  The VA examiner diagnosed right shoulder degenerative joint disease.  The September 2011 examiner did not provide an opinion regarding the etiology of the right shoulder disability.  

Another VA examination was obtained in August 2013.  The examiner diagnosed right shoulder rotator cuff tear,  status post right acromioplasty with AC joint arthritis less likely than not caused by or worsened beyond natural progression by military service.  The examiner also diagnosed right shoulder tendonitis, resolved, with no functional impairment.  

The examiner opined that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic right shoulder disability caused or chronically worsened by a left shoulder disability or its residuals.  The examiner opined that no medical opinion could be rendered as no condition was diagnosed.

In this case, there is evidence of a diagnosis of a right shoulder disability during the appeal period.  The March 2010 VA examination reflects a diagnosis of right shoulder tendinitis.  The September 2011 VA examination reflects a diagnosis of right shoulder degenerative joint disease.  The August 2013 VA examination noted a diagnosis of right shoulder rotator cuff tear.  The Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at any time during the pendency of his claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, given the evidence of a right shoulder disability during the appeal period and the lack of a nexus opinion by the August 2013 examiner, the Board finds that the examination is inadequate.  A remand for a new VA examination is necessary.   See Barr, supra.  

Service Connection for a Right Knee Disability

The Board remanded the claim for service connection for a right knee disability in August 2011.  The Board requested an examination to ascertain whether a current right knee disability is related to service.  The remand directed the examiner to consider the Veteran's medical history, particularly the history in the service treatment records.  

The Veteran had a VA examination in September 2011.  The examiner diagnosed a right medial meniscus tear and right knee osteoarthritis.  The examiner diagnosed right knee meniscus tear status post arthroscopic meniscectomy.  The examiner did not provide a medical opinion regarding a nexus to service.  

Another VA examination was obtained in August 2013.  The examiner diagnosed right knee sprain, resolved and right knee status post arthroscopy for meniscus repair, with degenerative joint disease.  The examiner opined that it was not treated in service and appears to be related to a work site injury. 

The Board finds the August 2013 opinion to be inadequate because the examiner did not address the complaints and treatment pertaining to the right knee during active service.  Service treatment records show that the Veteran was treated for right knee pain in service.  He received anti-inflammatory medications for right knee pain and a hinged knee brace.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board thus finds that the August 2013 etiology opinion to be inadequate because the examiner did not address the right knee complaints and treatment during service, which include complaints of knee pain, a diagnosis of MCL sprain and treatment with anti-inflammatory medications and a knee brace.  The examiner's opinion should reflect consideration of the evidence showing both in- and post-service knee injuries. On remand, the Veteran should be scheduled for a new VA examination to evaluate the etiology of his right knee disability.  See Barr, supra 

TDIU prior to November 1, 2007

A September 2013 rating decision granted a TDIU from November 1, 2007, the date that the Veteran first met the schedular requirements for TDIU.  

Although the Veteran did not meet the criteria for a grant of TDIU on a schedular basis prior to November 1, 2007, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  An October 2005 Social Security Administration decision determined that the Veteran became disabled in July 2005 due to problems with his knee, shoulders, neck, back and hand.  In addition, a statement from the Veteran's employer, dated in February 2006, noted that the Veteran last worked in July 2005.  

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Therefore, a remand is required for referral to the Director of Compensation and Pension for extraschedular consideration for the period prior to November 1, 2007.  See 38 C.F.R. § 4.16(b).



Accordingly, the case is REMANDED for the following action:

1.  The claim for entitlement to TDIU prior to November 1, 2007 should be forwarded to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 4.16(b).
  
2.  Schedule the Veteran for a VA examination of his cervical spine, right shoulder and right knee.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.

3. The VA examiner should provide complete range of motion findings for the cervical spine should be reported in degrees.  The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should also identify any neurological impairment(s) associated with the Veteran's cervical spine disability and describe any symptoms and functional limitations associated with such impairment.
The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any periods during which intervertebral disc syndrome has require bed rest prescribed by a physician.

A complete rationale for all opinions should be provided.

4.  The VA examiner should identify all diagnosed shoulder disabilities that have been present during the appeal period from August 2004 to the present.  

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a right shoulder disability was incurred in or aggravated by service.

b)  The examiner should provide an opinion as to whether a right shoulder disability is proximately due to the Veteran's service-connected left shoulder disability.

c) The examiner should provide an opinion as to whether a right shoulder disability is aggravated (permanently worsened by) the service-connected left shoulder disability.  

The VA examiner should give a detailed rationale for the opinions provided.  If any requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The VA examiner should diagnose any current right knee disability and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) related to service, including right knee pain and MCL strain diagnosed during service.

The examiner's opinion should consider the history of right knee complaints and treatment during service and any post-service knee injuries of record.  

The VA examiner should give a detailed rationale for the opinion provided.  If the opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Following the completion of the requested development, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  Thereafter, the claims file should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


